DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on March 17, 2021, and Applicant’s supplemental response and amended claim set submitted April 1, 2021 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. 

Status of the Claims
	Claims 3-5, 7, and 19 are pending. Claim 19 is newly added. Claims 1, 2, 6, and 8-18 are cancelled.

Terminal Disclaimer
The terminal disclaimer filed on March 17, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,542,686 and any patent granted on pending Application No. 16/707,149 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art references, alone or in combination, do not teach or fairly suggest a method of protecting a plant against a plant pest by applying to the plant and/or Parthenium argentatum Gray plant; nor does the prior art disclose or teach a composition comprising a combination of at least 15 compounds from those recited in the instant claim 3. The closest prior art teachings are those of Yamashita (US 2015/0125435 A1; of record), whose teachings are set forth in detail in the previous Office Action (mailed 09/17/2020).
As discussed in the previous Office Action, Yamashita discloses the application of a composition comprising a carbon skeleton energy compound (CSE), a chelating agent, macronutrients, micronutrients, an ionophore, exotic micronutrients, and a plant parasitic nematode antagonist. Among the suitable CSE component include sugar alcohols such as mannitol, organic acids such as succinic acid, nucleotides and bases such as uridine, and amino acids such as alanine, isoleucine, tyrosine, valine, aspartic acid, and glutamic acid. Among the suitable macronutrients include urea. Among the suitable vitamin and cofactors include myo-inositol. Among the suitable complexing agents include succinic acid, valine, and isoleucine. Among the suitable plant parasitic nematode antagonist includes caffeic acid (3,4-dihydroxycinnamic acid) (para.0005). While Yamashita discloses 14 of the compounds recited in claim 3, Yamashita does not disclose or fairly suggest specifically selecting the aforementioned 14 compounds to use in combination from the myriad of compounds listed as suitable CSE, chelating agent, macronutrients, micronutrients, ionophore, exotic micronutrients, and plant parasitic nematode. Thus, Yamashita does not disclose or fairly suggest application to a plant a composition comprising a combination of at least 15 compounds from those recited in the instant claim 3. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 3-5, 7, and 19 as set forth in the claim set submitted April 1, 2021 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616